DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20150104031 A1).

With respect to claim 1, Park discloses a noise-cancellation system (figs.1A,1B depict a noise cancellation system with a noise cancellation filter F10,F20 in either a feed-forward or feedback configuration; Par.[0040][0042]), comprising:
a noise-cancellation filter (fig.1A,1B #F10,F20; fig.2A,2B,3 filter “z-1”) in communication with at least one speaker (fig.1A,1B “loudspeaker LS10”), the noise- cancellation filter generating a noise-cancellation signal (figs.1-4 “SY10”) that, when actuated by the at least one speaker, cancels noise within at least one cancellation zone (Par.[0040] as shown in figs.1A,1B cancellation signal SY10 is provided to loudspeaker LS10 to cancel noise in a zone located around a user’s eardrum or a “quiet zone”); and 
an amplifier (fig.1A,1B #F10,F20; fig.3 amplifier “a1, a2””) disposed between the noise-cancellation filter and the speaker (In the noise cancellation filter AF16 arrangement shown in figure 3, amplifiers denoted by the coefficient a1 and a2 are disposed between the filters z-1 and the noise cancellation signal SY10 output to loudspeaker LS10), 
the amplifier applying a first scaling gain (fig.3 “a1, a2”) to the noise-cancellation signal and outputting a scaled noise-cancellation signal, the scaled noise-cancellation signal being a linear reduction of the noise-cancellation signal when the first scaling gain is less than unity, wherein the first scaling gain is set to less than unity in response to a signal representative of the noise-cancellation signal exceeding a threshold (Par.[0050-0053] limit control block CB34 (see fig.4) may compare the noise cancellation signal SY10 to a threshold value, and scale the coefficients a1,a2 of the amplifier in response to the noise cancellation signal exceeding a threshold value).

With respect to claim 2, Park discloses the noise-cancellation system of claim 1, wherein the signal representative of the noise-cancellation signal is the noise-cancellation signal (Par.[0051-0053] the noise estimation provided by the limit control block CB34 is performed on the noise cancellation signal SY10).

With respect to claim 3, Park discloses the noise-cancellation system of claim 1, wherein the signal representative of the noise- cancellation signal is the scaled noise-cancellation signal during a previous sample (Par.[0052] limit control block CB34 measures noise in samples of noise cancellation signal SY10 and performs scaling of the SY10 signal accordingly, wherein the operation is performed in a loop as shown in figure 4, such that the scaled SY10 signal with updated coefficients is continuously sampled by the limit control block CB34).

With respect to claim 4, Park discloses the noise-cancellation system of claim 1, wherein the first scaling gain is determined, at least in part, according to an amount by which the signal representative of the noise-cancellation signal exceeds the threshold (Par.[0060] a target gain is calculated based on a different between the noise level of the noise cancellation signal and a threshold).

With respect to claim 5, Park discloses the noise-cancellation system of claim 1, wherein the amplifier applies a second scaling gain during a following sample, the second scaling gain being determined, at least in part, according to a predetermined ramp-up time and according to the value of the first scaling gain, wherein the second scaling gain has a higher value than the first scaling gain (Par.[0059] the scaling gains may be determined over a period of time to gradually reduce the gain over a series of frames).

With respect to claim 6, Park discloses the noise-cancellation system of claim 1, wherein the amplifier applies a second scaling gain during a following sample, the second scaling gain being determined, at least in part, according to the value of a counter and according to the value of the first scaling gain (Par.[0073-0074]).

With respect to claim 7, Park discloses the noise-cancellation system of claim 6, wherein the counter is incremented each sample the noise-cancellation signal exceeds the threshold and is decremented each sample the noise-cancellation signal does not exceed the threshold, wherein the difference between the value of the second scaling gain and the value of the first scaling gain is inversely related to the value of the counter (Par.[0073-0074]).

With respect to claim 8, Park discloses the noise-cancellation system of claim 1, wherein the amplifier applies a second scaling gain during a following sample, the second scaling gain being set equal to the first scaling gain summed with a predetermined value (Par.[0059] the gain may be scaled incrementally over a series of frames, thereby an increment is summed with the current gain coefficient for subsequent frames).

With respect to claim 9, Park discloses the noise-cancellation system of claim 1, wherein adaptation of the noise-cancellation filter is frozen during each sample that the amplifier applies a gain of less than approximately unity (Par.[0039] ANC gain may be set to 0 thereby turning off the ANC and freezing adaptation).

With respect to claim 10, Park discloses the noise-cancellation system of claim 1, wherein coefficients of the noise-cancellation filter are transitioned toward a target set of coefficients during a following sample (Par.[0058] gain determination block #40 determines a target gain for setting the coefficients of the adaptive filter).

With respect to claim 11, Park discloses a non-transitory storage medium comprising program code that, when executed by a processor, carries out the steps of:
generating, with a noise-cancellation filter, a noise-cancellation signal that, when actuated by at least one speaker, cancels noise within at least one cancellation zone (Par.[0040] as shown in figs.1A,1B cancellation signal SY10 is provided to loudspeaker LS10 to cancel noise in a zone located around a user’s eardrum or a “quiet zone”);
setting a first scaling gain of an amplifier disposed between the noise-cancellation filter and the speaker to less than unity in response to a signal representative of the noise-cancellation signal exceeding a threshold (Par.[0050-0053] limit control block CB34 (see fig.4) may compare the noise cancellation signal SY10 to a threshold value, and scale the coefficients a1,a2 of the amplifier in response to the noise cancellation signal exceeding a threshold value); and 
applying, with the amplifier, the first scaling gain to the noise-cancellation signal such that the scaled noise-cancellation signal is a linear reduction of the noise-cancellation signal (In the noise cancellation filter AF16 arrangement shown in figure 3, amplifiers denoted by the coefficient a1 and a2 are disposed between the filters z-1 and the noise cancellation signal SY10 output to loudspeaker LS10).

With respect to claim 12, Park discloses the non-transitory storage medium of claim 11, wherein the signal representative of the noise-cancellation signal is the noise-cancellation signal (Par.[0051-0053] the noise estimation provided by the limit control block CB34 is performed on the noise cancellation signal SY10).

With respect to claim 13, Park discloses the non-transitory storage medium of claim 11, wherein the signal representative of the noise-cancellation signal is the scaled noise-cancellation signal during a previous sample (Par.[0052] limit control block CB34 measures noise in samples of noise cancellation signal SY10 and performs scaling of the SY10 signal accordingly, wherein the operation is performed in a loop as shown in figure 4, such that the scaled SY10 signal with updated coefficients is continuously sampled by the limit control block CB34).

With respect to claim 14, Park discloses the non-transitory storage medium of claim 11, wherein the first scaling gain is determined, at least in part, according to an amount by which the signal representative of the noise-cancellation signal exceeds the threshold (Par.[0060] a target gain is calculated based on a different between the noise level of the noise cancellation signal and a threshold).

With respect to claim 15, Park discloses the non-transitory storage medium of claim 11, further comprising: setting the amplifier to a second scaling gain, the second scaling gain being determined, at least in part, according to a predetermined ramp-up time and according to the value of the first scaling gain, wherein the second scaling gain has a higher value than the first scaling gain; and applying the second scaling gain during a following sample (Par.[0059] the scaling gains may be determined over a period of time to gradually reduce the gain over a series of frames).

With respect to claim 16, Park discloses the non-transitory storage medium of claim 11, further comprising: setting the amplifier to a second scaling gain, the second scaling gain being determined, at least in part, according to a value of a counter and according to the value of the first scaling gain; and applying the second scaling gain during a following sample (Par.[0073-0074]).

With respect to claim 17, Park discloses the non-transitory storage medium of claim 16, wherein the counter is incremented each sample the noise-cancellation signal exceeds the threshold and is decremented each sample the noise-cancellation signal does not exceed the threshold, wherein the difference between the value of the second scaling gain and the value of the first scaling gain is inversely related to the value of the counter (Par.[0073-0074]).

With respect to claim 18, Park discloses the non-transitory storage medium of claim 11, further comprising: setting the amplifier to a second scaling gain, the second scaling gain being equal to the first scaling gain summed with a predetermined value; and applying the second scaling gain during a following sample (Par.[0059] the gain may be scaled incrementally over a series of frames, thereby an increment is summed with the current gain coefficient for subsequent frames).

With respect to claim 19, Park discloses the non-transitory storage medium of claim 11, wherein adaptation of the noise- cancellation filter is frozen during each sample that the amplifier applies a gain of less than approximately unity (Par.[0039] ANC gain may be set to 0 thereby turning off the ANC and freezing adaptation).

With respect to claim 20, Park discloses the non-transitory storage medium of claim 11, further comprising transitioning coefficients of the noise-cancellation filter toward a target set of coefficients during a following sample (Par.[0058] gain determination block #40 determines a target gain for setting the coefficients of the adaptive filter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tong et al (US 20190130930 A1) discloses an active noise control headphones. 
Mohammad et al (US 20180190258 A1) discloses adaptations for active noise cancellation inside a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654